Citation Nr: 1200579	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's previously denied claim for entitlement to recognition as the Veteran's surviving spouse for Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving DIC benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1958, and from December 1958 to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to find that the appellant was the Veteran's surviving spouse.  

In March 2010, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.  At the Travel Board hearing, the appellant submitted additional evidence and waived her right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board notes that a June 1999 RO decision denied entitlement to DIC benefits finding that the appellant was divorced from the Veteran prior to his death.  The appellant did not appeal the determination and, therefore, it became final.  Thus, her August 2005 claim should be considered as a petition to reopen the claim.  Although the Oakland RO apparently reopened the claim in the October 2005 rating decision, the Board is required on its own to address the jurisdictional question of whether new and material evidence had been presented, and then if so, the merits of the claim can be considered.  Irrespective of the RO's actions, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board notes that the issues on appeal have been re-characterized as phrased on the title page of the decision to more clearly reflect the procedural history of the case.

The issue of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  A June 1999 decision declined to recognize the appellant as the Veteran's surviving spouse for VA purposes.  The appellant was notified of the denial and her appellate rights, but did not appeal the decision.  Thus, the decision was final.

2.  Evidence received since the June 1999 decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving DIC benefits.



CONCLUSION OF LAW

Evidence obtained since the June 1999 decision declining to recognize the appellant as the Veteran's surviving spouse is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the petition to reopen a claim for entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving DIC benefits, because the claim is being reopened and remanded for further development, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Legal Criteria

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200 (2011).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis-either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented-will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In June 1999, the RO declined to afford the appellant surviving-spouse status finding that the Veteran, who died in April 1993, and the appellant had been divorced as of September 1984.  The appellant was advised of the decision and of her appellate rights, but did not perfect an appeal of the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the June 1999 decision included the 1984 divorce decree regarding the divorce of the Veteran and the appellant; the death certificate, dated in April 1993, describing the Veteran as divorced; the appellant's statements indicating that she and the Veteran did not live together from the date of marriage until his death; a 1998 letter from the Social Security Administration (SSA) to the appellant regarding receipt of widow's benefits; and two statements from friends/neighbors indicating that the Veteran and the appellant stayed in touch until the Veteran's death.  In a letter dated in June 1999, the appellant's claim for death benefits was denied because she was divorced from the Veteran prior to his death.

Evidence received since June 1999 includes the appellant's August 2005 claim for DIC indicating that she was married to the Veteran from November 1957 to April 1993, and that they continuously lived together from marriage until the Veteran's death; and testimony from the appellant that she and the Veteran held themselves out as husband and wife after their divorce.  During the March 2010 hearing the Veteran's daughter also testified that people in the community treated them as husband and wife following the divorce.

The Board finds that the statements from the appellant's daughter constitute new and material evidence.  This evidence is new as it was not before agency decision makers when making the most recent decision on the claim, and it is material because it speaks to unestablished facts necessary to substantiate the claim, i.e., whether there was a deemed valid marriage between the appellant and the Veteran and whether they lived together from the time of their marriage until the Veteran's death.  The credibility of this new and material evidence is presumed for purposes of reopening the claim only.  Therefore, the appellant's previously denied claim seeking recognition as a surviving spouse for VA purposes is reopened.  The reopened claim is discussed below in the remand portion of the decision.


ORDER

New and material evidence having been received, the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving DIC benefits is reopened.


REMAND

In this case, the appellant contends that she is the surviving spouse of the Veteran.  A copy of the marriage certificate shows that the appellant and Veteran were married in November 1957 in Georgia.  A divorce decree filed in September 1984 reflects that the Judgment of Dissolution of Marriage was granted effective August [redacted], 1984.  The Veteran died in April 1993 in Tennessee.

In the June 1994 rating decision, the RO granted service connection for the cause of the Veteran's death.  In June 1999, the RO determined that as the appellant and Veteran were divorced in 1984, prior to the Veteran's death, the appellant did not meet the requirements for recognition as the Veteran's surviving spouse under 38 C.F.R. § 3.54.

The appellant argues that she and the Veteran held themselves out as married more than a year before the Veteran died and that they cohabitated continuously since their marriage in 1957, including after the divorce in 1984.  The Appellant is essentially describing a de facto marriage, which is a marriage relationship created by agreement and cohabitation rather than by ceremony, which is also referred to as a common law marriage.

A marriage is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued, in this case, California.  38 C.F.R. §§ 3.50 and 3.1(j).

A de facto marriage or common law marriage is not recognized under California law.  See CAL. FAM. CODE § 300 (defining "marriage" as a personal relation arising out of a civil contract between a man and a woman, to which the consent of the parties capable of making that contract is necessary.  Consent alone does not constitute marriage.  Consent must be followed by the issuance of a license and solemnization.).

The requirement of a marriage ceremony under California law, which does not recognize common law marriage, constitutes a "legal impediment" to such a marriage.  Nevertheless, when a claimant enters into a marriage with a Veteran without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabited with the veteran for one year or more immediately preceding the Veteran's death, such marriage will be deemed to be valid.  38 U.S.C.A. § 103(a) 38 C.F.R. § 3.52; VAOPGCPREC 58-91; Sandoval v. Brown, 7 Vet. App. 7 (1994).

In order for the appellant to be prevail under the legal theory of a "deemed valid marriage," the evidence must satisfy the threshold criteria for a common law marriage.  For VA purposes, an otherwise invalid marriage may be "deemed valid" if certain conditions are met.  38 C.F.R. § 3.52.  These conditions are:  (a) the marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant must have entered into the marriage with no knowledge of the legal impediment, (c) the claimant must have cohabited with the Veteran continuously from the date of marriage to the date of his death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to benefits.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, has amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, the appellant has not submitted sufficient evidence of her claimed common law marriage to the Veteran.  In addition, the RO has not discussed whether the appellant and the Veteran had a marriage that may be "deemed valid" pursuant to 38 C.F.R. § 3.52 and VAOPGCPREC 58-91 (June 17, 1991).  Thus, because neither of these matters was addressed as part of the VCAA notice provided to the appellant, a remand is required in order to correct this defect in the VCAA notice so that the appellant has a full opportunity to adequately support her claim.

In addition, as noted above, the appellant previously submitted a December 1998 letter indicating that she is receiving Social Security benefits as a widow.  It does not appear that any Social Security Administration (SSA) records have been obtained, and therefore this action also must be undertaken on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the appellant with a fully adequate VCAA duty to notify notice that addresses all legal theories of entitlement, including both a common law and a "deemed valid" marriage.  As part of the notice, the appellant should be asked to submit supporting evidence and statements concerning her claimed common law marriage to the Veteran after their 1984 divorce.  Supporting evidence of a common law marriage could include statements from the appellant and other appropriate individuals with knowledge concerning the alleged marriage, such as whether the Appellant and Veteran generally held themselves out in the community as husband and wife and/or the reputed nature of their relationship, the agreement and intent between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  

2.  Obtain from SSA a copy of the determination made by that agency with respect to the appellant's claim for SSA benefits as a widow, as well as copies of the records regarding marital status considered in conjunction with that determination.

3.  After the above development is completed, readjudicate the claim, including taking into consideration the provisions of 38 C.F.R. § 3.52 and VAOPGCPREC 58-91.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case (SSOC) and afford them an appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


